523 Pa. 418 (1990)
567 A.2d 1040
Joseph P. MOORE, III, Appellant,
v.
Lawrence REID, Francis Dillman and Counselor Zelles.
Joseph P. MOORE, III, Appellant,
v.
Julius T. CUYLER.
Supreme Court of Pennsylvania.
Argued December 11, 1989.
Decided January 5, 1990.
*419 Stephen M. Feldman, Philadelphia, for appellant.
Ernest Preate, Atty. Gen., Gregory R. Neuhauser, Deputy Atty. Gen., John G. Knorr, Harrisburg, for appellee.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA and PAPADAKOS, JJ.
Prior report: 114 Pa.Cmwlth. 56, 538 A.2d 111.

ORDER
PER CURIAM:
Appeal dismissed as having been improvidently granted.
LARSEN and McDERMOTT, JJ., dissent.